NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               KENNETH ANTHONY GARCIA, Petitioner.

                         No. 1 CA-CR 13-0431 PRPC
                               FILED 1-6-2015


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-158292-001
                  The Honorable Robert E. Miles, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Kenneth Anthony Garcia, Florence
Petitioner
                             STATE v. GARCIA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Randall M. Howe joined.


N O R R I S, Judge:

¶1           Petitioner Kenneth Anthony Garcia petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
and deny relief.

¶2            Garcia pled guilty to burglary in the third degree and the
superior court sentenced him to 4.5 years in prison. Garcia filed a pro se
petition for post-conviction relief of-right after his counsel found no
colorable claims for relief. The superior court summarily dismissed the
petition and Garcia now seeks review. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3             The petition for review properly presents two issues. Garcia
argues his trial counsel was ineffective when counsel failed to inform Garcia
he had the right to require the State to prove the existence of any prior
felony conviction used to enhance his sentence. Garcia further argues his
counsel was ineffective when he failed to determine and/or inform him that
the State would have difficulty proving the existence of his prior conviction
because the records of that conviction had been destroyed. To state a
colorable claim of ineffective assistance of counsel, a defendant must show
that counsel's performance fell below objectively reasonable standards and
that the deficient performance prejudiced the defendant. Strickland v.
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984).

¶4              We deny relief. Regardless of whether counsel informed
Garcia he had the right to require the State to prove the existence of his prior
felony conviction, the superior court informed Garcia of this right before he
pled guilty. Garcia acknowledged to the court that he understood he had
the right to force the State to prove the existence of his prior conviction, and
that he faced an enhanced sentence range if he waived this right. Garcia
still elected to plead guilty. Therefore, Garcia suffered no prejudice from
any alleged inaction or failure of counsel. And, Garcia offers nothing but
speculation that records of his prior conviction had been lost or destroyed.


                                       2
                              STATE v. GARCIA
                             Decision of the Court

¶5              While the petition for review and the reply in support of the
petition present additional issues, Garcia did not raise those issues in his
petition for post-conviction relief. A petition for review may not present
issues not first presented to the superior court. Ariz. R. Crim. P.
32.9(c)(1)(ii); State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App. 1991);
State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988); State v.
Ramirez, 126 Ariz. 464, 467, 616 P.2d 924, 927 (App. 1980). Further, this court
will not consider arguments or issues first raised in a reply. See State v.
Watson, 198 Ariz. 48, 51, ¶ 4, 6 P.3d 752, 755 (App. 2000).

¶6            For the foregoing reasons, although we grant review, we deny
relief.




                                        :ama




                                        3